Name: Commission Regulation (EC) No 576/1999 of 17 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 EN Official Journal of the European Communities18. 3. 1999 L 72/7 COMMISSION REGULATION (EC) No 576/1999 of 17 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 18 March 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. EN Official Journal of the European Communities 18. 3. 1999L 72/8 ANNEX to the Commission Regulation of 17 March 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 72,0 204 36,5 212 54,0 624 122,8 999 71,3 0707 00 05 068 97,8 999 97,8 0709 10 00 220 269,5 999 269,5 0709 90 70 052 112,5 204 158,7 999 135,6 0805 10 10, 0805 10 30, 0805 10 50 052 48,9 204 47,4 212 49,5 600 39,9 624 47,5 999 46,6 0805 30 10 052 42,2 600 57,4 999 49,8 0808 10 20, 0808 10 50, 0808 10 90 039 105,2 064 56,2 388 109,6 400 77,7 404 85,0 508 82,4 512 87,9 528 86,2 720 82,1 999 85,8 0808 20 50 052 133,1 388 62,5 400 75,4 512 66,3 528 74,3 624 74,3 999 81,0 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.